                                                                                        DISTRICT OF OREGON
                                                                                             FILED
                                                                                             April 03, 2019
                                                                                     Clerk, U.S. Bankruptcy Court



               Below is an order of the court.




                                                                     _______________________________________
                                                                               PETER C. McKITTRICK
                                                                               U.S. Bankruptcy Judge




                                    UNITED STATES BANKRUPTCY COURT

                                                 DISTRICT OF OREGON


         In re:
                                                           Case No. 18-34244-pcm11
         CHRISTIAN S. RADABAUGH, SR.,
                                                           ORDER REGARDING CREDITOR GP,
                                 Debtor.                   LLC’S MOTION TO EXPEDITE, AND
                                                           DEBTOR’S MOTION TO EXTEND
                                                           DEADLINES TO FILE A PLAN AND
                                                           DISCLOSURE STATEMENT, TO EXTEND
                                                           THE EXCLUSIVITY PERIODS PURSUANT
                                                           TO 11 USC § 1121(d) AND TO FILE
                                                           AMENDED SCHEDULES



                   On March 27, 2019, the Court heard argument on Creditor GP, LLC’s Motion to

         Expedite Hearing regarding [Dkt. No. 123] Expedited Motion to Appoint Trustee or in the

         Alternative, an Examiner Filed [Dkt. No. 124] (the “Motion to Expedite”). Additionally, at the

         hearing, counsel for the Debtor made an oral motion to extend the deadline to file a plan and


Page 1 of 2        ORDER REGARDING CREDITOR GP, LLC’S MOTION TO EXPEDITE, AND              Motschenbacher & Blattner LLP
                                                                                           117 SW Taylor Street, Suite 300
{00252653:1}       DEBTOR’S MOTION TO EXTEND DEADLINES TO FILE A PLAN AND
                                                                                               Portland, Oregon 97204
                   DISCLOSURE STATEMENT, TO EXTEND THE EXCLUSIVITY PERIODS                      Phone: 503-417-0500
                   PURSUANT TO 11 USC § 1121(d) AND TO FILE AMENDED SCHEDULES                    Fax: 503-417-0501
                                                                                                 www.portlaw.com




                                Case 18-34244-pcm11       Doc 128     Filed 04/03/19
         disclosure statement, to extend the exclusivity periods, and to fix the time for filing amended

         schedules.

                The Court having duly considered the matter and the argument of counsel, and finding

         good cause; NOW, THEREFORE,

                IT IS HEREBY ORDERED as follows:

                1)      GP, LLC’s Motion to Expedite is DENIED;

                2)      The Debtor’s oral motion is GRANTED. The Debtor shall file his plan, disclosure

                statement, and amended schedules no later than April 5, 2019. The exclusivity periods

                specified in 11 USC § 1121(b) and (c) are extended to April 5, 2019 and June 4, 2019,

                respectfully.



                                                        ###

         I certify that I have complied with LBR 9021-1(a)(2)(B). All responding parties have
         affirmatively approved the form of order.

         Order Presented by:

         MOTSCHENBACHER & BLATTNER, LLP

         /s/ Troy G. Sexton
         Troy G. Sexton, OSB #115184
         117 SW Taylor Street, Suite 300
         Portland, OR 97204
         Telephone: 503-417-0500
         Facsimile: 503-417-0508
         E-mail: tsexton@portlaw.com
         Attorneys for Debtor




Page 2 of 2    ORDER REGARDING CREDITOR GP, LLC’S MOTION TO EXPEDITE, AND                   Motschenbacher & Blattner LLP
                                                                                            117 SW Taylor Street, Suite 300
{00252653:1}   DEBTOR’S MOTION TO EXTEND DEADLINES TO FILE A PLAN AND
                                                                                                Portland, Oregon 97204
               DISCLOSURE STATEMENT, TO EXTEND THE EXCLUSIVITY PERIODS                           Phone: 503-417-0500
               PURSUANT TO 11 USC § 1121(d) AND TO FILE AMENDED SCHEDULES                         Fax: 503-417-0501
                                                                                                  www.portlaw.com




                                Case 18-34244-pcm11        Doc 128     Filed 04/03/19
